DETAILED ACTION
This action is pursuant to the claims filed on 01/07/2021. Claims 1 and 4-22 are pending. A final action on the merits of claims 1 and 4-22 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Objections
Claim 4 is/are objected to because of the following informalities:  
Claim 4; “The medical device of claim 3,” should read “The medical device of claim 1,” to claim proper dependency.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the negative terminal of the battery is electrically coupled to the operational circuitry via a second feedthrough defined within the feedthrough assembly". There is insufficient antecedent basis for “the feedthrough assembly” in the claim. Furthermore, the recitation of “a second feedthrough” in claim 14 contradicts with the recitation of “a single feedthrough” of claim 11. The metes and bounds of this claim are unclear. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9-10, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke (U.S. PGPub No. 2015/0073507) in view of Mulier (U.S. Patent 5,314,451).
Regarding claim 1, Reinke teaches a medical device (Fig 1-2, IMD 10) comprising: a case (Fig 2 housing 16); a core assembly (Fig 2 and [0028], circuit case 20 and its operational circuitry), the core assembly comprising operational circuitry enclosed within a core assembly housing (Fig 2 and [0028], circuit case 20 enclosing operational circuitry), wherein the case comprises the core assembly housing (Fig 2 housing 16 comprises circuit case 20; [0028]); a battery assembly (Fig 2 battery case 18 and battery), the battery assembly comprising a battery enclosed within a battery housing ([0028] battery case 18 enclosing battery), wherein the case further comprises the battery housing ([0028]); the battery having a positive terminal and a negative terminal ([0037] disclosing positive and negative terminals of battery), one of the positive terminal or the negative terminal is configured to be electrically coupled with a feedthrough ([0037]); a first electrode coupled to, and electrically isolated from, the case (Fig 2 and [0032], electrode 28 on cap 22 is insulated from ; and a second electrode electrically coupled to the case (Fig 2 and [0032], electrode 26), wherein the second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case ([0032] electrode 26 is coupled to circuitry via a portion of the battery case 18 and feedthrough assembly ), and wherein the battery is electrically coupled to the operational circuitry via an energy supply pathway that includes the portion of the case ([0032-0034] battery case 18 is used is a common return for the energy supply pathway).
Reinke fails to teach the core assembly housing comprising a single pin extending therefrom; the battery housing comprising a single feedthrough extending therefrom, such that one of the positive terminal or the negative terminal is configured to be electrically coupled with the single feedthrough and the other of the positive terminal or the negative terminal is configured to be electrically coupled with the single pin of the core assembly housing.
In related prior art, Mulier teaches a similar battery for an implantable medical device (see Fig 4) comprising a single pin extending therefrom (Fig 4 pin 356 and bore 258 of core housing) the battery housing comprising a single feedthrough extending therefrom (Fig 4 feedthrough at 322 of battery housing 310), such that one of the positive terminal or the negative terminal is configured to be electrically coupled with the single feedthrough and the other of the positive terminal or the negative terminal is configured to be electrically coupled with the single pin of the core assembly housing (Col 8 lns 12-22, pin 356 connects to negative terminal, and feedthrough at 322 corresponds to positive terminal). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second feedthrough of the battery housing of Reinke in view of Mulier to incorporate a pin corresponding to one of the terminals of the battery. Doing so would 
The Reinke/Mulier combination discloses substantially all the limitations of the claim(s) except the single pin being extending from the core assembly housing.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the single pin to be located on the core assembly housing with the corresponding bore on the battery housing, since applicant has not disclosed that any the specific configuration of the pin on the battery housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pin on the core assembly housing and the corresponding bore on the battery housing. Furthermore, the rearrangement of pin and the corresponding bore would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 4, Reinke further teaches wherein the energy supply pathway comprises an electrical connection between the negative terminal of the battery and the operational circuitry ([0037] negative terminal of battery 32 is connected to operational circuitry 32).
Regarding claim 5, Reinke further teaches wherein the portion of the case comprises at least one of a portion of the battery housing ([0032-0034] electrode 26 and battery 32 are coupled to circuitry via a portion of the battery case 18) and a portion of the feedthrough assembly ([0037] feedthrough assembly directly connects the battery case 18 to the operational circuitry 30).
Regarding claim 6, Reinke further teaches the portion of the case comprising the portion of the feedthrough assembly ([0032-0034 and 0037] the sensing and power supply pathways use the battery case and feedthrough as a common return), the feedthrough assembly comprising: a body having a lower engagement surface (Modified Fig 3 below) configured to at least partially engage an upper edge of the battery housing (Modified Fig 3, engagement surface of feedthrough assembly is engaged with upper edge of battery housing 18; Examiner notes this edge of Reinke is interpreted to be an upper edge in light of applicant’s figs 1-2a where applicant’s feedthrough assembly 226 engages a upper edge of battery assembly 206 comprising electrode 114/214 – therefore the engagement surface of Reinke is engaged with an upper edge of the battery housing when viewed from the same orientation of applicant’s figs 1-2a); wherein the single feedthrough is a single pin coupled to an upper surface of the body (modified Fig 3, pin coupled to upper surface of feedthrough body; see also claim 15), the pin configured to be coupled to a negative energy supply rail (Fig 4 negative supply rail 52 connected to feedthrough 40 and therefore the pin of the feedthrough), wherein a portion of the energy supply pathway is defined between the lower engagement surface and the anode pin (modified fig 3, energy supply pathway runs through lower engagement surface and pin to operational circuitry 30).
The Reinke/Mulier combination discloses substantially all the limitations of the claim(s) except the single feedthrough being an anode pin.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the single pin of the single feedthrough of the core assembly housing and the single pin of the battery housing to connect to the anode and cathode portions of the battery respectively, since applicant has not disclosed that any the specific connection of each battery In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 9, Reinke further teaches wherein the operational circuitry includes a sense input component having a fully differential input configured to filter a common mode power noise from an input signal (Fig 4 and [0044], input mechanism 58)
Regarding claim 10, Reinke further teaches wherein the second electrode comprises at least a portion of the battery assembly ([0032] electrode 26 construction from battery case 18).
Regarding claim 17, Reinke teaches a method of manufacturing a medical device ([0016]), comprising: providing a core circuitry assembly (Fig 2, circuit case 20), the core circuitry assembly comprising operational circuitry ([0028]); providing a battery assembly (Fig 2 battery case 18 and battery 32), the battery assembly comprising a battery enclosed within a battery housing ([0028]), the battery comprising a positive battery terminal and a negative battery terminal ([0037]); coupling a feedthrough assembly to the battery assembly ([0037] Fig 3 feedthrough 38 and 40), the feedthrough assembly comprising a body having a feedthrough defined therein (Modified Fig 3 below); attaching a conductive pin to an upper surface of the feedthrough body (Modified Fig 3, conductive pin is attached to upper surface of feedthrough body; see also claim 15); coupling the positive battery terminal or the negative battery terminal to the feedthrough ([0037]); coupling the negative battery terminal to at least one of the battery housing and the feedthrough body ([0037] negative ; coupling the conductive pin to the operational circuitry to form an energy supply pathway (see claim 15); electrically coupling a first electrode to the operational circuitry (Fig 4, electrode 28 coupled to circuitry; ); electrically coupling a second electrode to the operational circuitry via a sensing pathway (Figs 2-4 and [0031-0033], electrode 26 coupled to circuitry via battery case 18), wherein a portion of the sensing pathway includes a portion of the energy supply pathway ([0031-0033] describing the energy supply and sensing pathways overlapping on the battery case 18); and enclosing the operational circuitry within a core assembly housing ([0028] housing 16 encloses operational circuitry).
Reinke fails to teach the battery housing comprising a single feedthrough extending therefrom; coupling the other of the positive battery terminal or the negative battery terminal to at least one of the battery housing and the feedthrough body via a single pin extending from the core assembly housing;
In related prior art, Mulier teaches a similar battery for an implantable medical device (see Fig 4); the battery housing comprising a single feedthrough extending therefrom (Fig 4 feedthrough at 322 of battery housing 310); coupling the other of the positive battery terminal or the negative battery terminal to at least one of the battery housing and the feedthrough body via a single pin extending from the core assembly housing (Col 8 lns 12-22, pin 356 connects to negative terminal, and feedthrough at 322 corresponds to positive terminal). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second feedthrough of the battery housing of Reinke in view of Mulier to incorporate a pin corresponding to one of the terminals of the battery. Doing so would have been obvious to one of ordinary skill in the art to yield the 
The Reinke/Mulier combination discloses substantially all the limitations of the claim(s) except the single pin being extending from the core assembly housing.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the single pin to be located on the core assembly housing with the corresponding bore on the battery housing, since applicant has not disclosed that any the specific configuration of the pin on the battery housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pin on the core assembly housing and the corresponding bore on the battery housing. Furthermore, the rearrangement of pin and the corresponding bore would not have modified the operation of the device In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Reinke further teaches the feedthrough assembly comprising a body having a lower engagement surface (Modified Fig 3) configured to at least partially engage an upper edge of the battery housing (Modified Fig 3, engagement surface of feedthrough assembly is engaged with an upper edge of battery housing 18; Examiner notes this edge of Reinke is interpreted to be the upper edge in light of applicant’s figs 1-2a where applicant’s feedthrough assembly 226 engages a similar upper edge of battery assembly 206 comprising electrode 114/214– therefore the engagement surface of Reinke is engaged with an upper edge of the battery housing when viewed from the same orientation of applicant’s figs 1-2a), wherein the portion of the energy supply pathway is defined between the lower engagement surface and the pin (
Regarding claim 20, Reinke further teaches wherein the operational circuitry includes a sense input component having a fully differential input configured to filter a common mode power noise from an input signal (Fig 4 and [0044], input mechanism 58).

    PNG
    media_image1.png
    720
    652
    media_image1.png
    Greyscale

Claims 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Mulier, and in further view of Johnson (U.S. PGPub No. 2011/0190842)
Regarding claim 7, Reinke/Mulier teaches the device of claim 6 as stated above, Reinke further teaches the negative terminal of the battery comprising at least one conductive element coupled, at a first end, to an anode portion of the battery ([0037] and Fig 3, feedthrough 40 defines conductive element of the negative terminal coupled to anode).
Reinke is silent to the structure of the conductive element with respect to the lower engagement surface.
In related prior art, Johnson teaches a similar medical device (Fig 7, 200) wherein a similar conductive element is coupled at a first end to a battery (Fig 8a and [0089], conductive element of feedthrough 218 electrically connected to voltaic cells 204) and, at a second end, coupled to a similar lower engagement surface (Figs 8a-c and [0103], conductive element of feedthrough 218 connected to electrical contact 225 to electrically connect the batter to the electronic component subassembly 220). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative terminal of the battery of Reinke in view of Mulier and Johnson to incorporate a conductive element coupled between an anode of the battery and the lower engagement surface of the feedthrough assembly to arrive at the device of claim 7. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of electrically connecting an anode portion of a battery with a feedthrough assembly to achieve an electrical coupling between the battery and operational circuit components. 
Regarding claim 8, in view of the combination of claim 7 above, Reinke teaches the use of welding as a well-known technique to couple components together ([0036]). 
Reinke fails to explicitly teach wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing.
Johnson further teaches wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing (Figs 8a-c and [0103], conductive component of . Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative terminal of the battery of Reinke in view of Mulier and Johnson to incorporate a conductive element welded between the lower engagement surface and the upper edge of the battery housing to arrive at the device of claim 8. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of electrically connecting a terminal of the battery with a feedthrough assembly to achieve an electrical coupling between the battery and operational circuit components (Reinke [0036]; Johnson [0106] both disclose the use of welding as a well-known technique to couple components). 
Regarding claim 19, Reinke further teaches the negative terminal of the battery comprising at least one conductive element coupled, at a first end, to an anode portion of the battery ([0037] and Fig 3, feedthrough 40 defines conductive element of the negative terminal coupled to anode) and also teaches the use of welding as a well-known technique to couple components together ([0036]).
Reinke fails to explicitly teach welding a second end of the at least one conductive element between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing.
Johnson further teaches wherein the second end of the at least one conductive element is welded between the lower engagement surface of the body of the feedthrough assembly and the upper edge of the battery housing (Figs 8a-c and [0103], conductive component of feedthrough 218 is welded to electrical contact 225 between edge of battery housing 208). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing . 
Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Mulier, and in further view of Dianatay (U.S. PGPub No. 2013/0345770)
Regarding claim 11, Reinke teaches a medical device (Fig 1-2, IMD 10) comprising: a case (Fig 2 housing 16); a core assembly (Fig 2 and [0028], circuit case 20 and its operational circuitry), the core assembly comprising operational circuitry enclosed within a core assembly housing (Fig 2 and [0028], circuit case 20 enclosing operational circuitry), wherein the case comprises the core assembly housing (Fig 2 housing 16 comprises circuit case 20; [0028]); a battery assembly (Fig 2 battery case 18 and battery), the battery assembly comprising a battery enclosed within a battery housing ([0028] battery case 18 enclosing battery), wherein the case further comprises the battery housing ([0028]); a first electrode coupled to, and electrically isolated from, the case (Fig 2 and [0032], electrode 28 on cap 22 is insulated from housing 16); and a second electrode electrically coupled to the case (Fig 2 and [0032], electrode 26), wherein the second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case ([0032 and 0037] electrode 26 is coupled to circuitry via a portion of the battery case 18 and feedthrough), and wherein the battery is electrically coupled to the operational circuitry via an energy supply pathway ; wherein, in a first configuration, the energy supply pathway includes the portion of the case ([0032-0034] battery case 18 is used is a common return for the energy supply pathway). An alternate embodiment of Reinke further teaches a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway ([0045] and Fig 4). 
Reinke fails to teach the core assembly housing comprising a single pin extending therefrom; the battery housing comprising a single feedthrough extending therefrom, such that one of the positive terminal or the negative terminal is configured to be electrically coupled with the single feedthrough and the other of the positive terminal or the negative terminal is configured to be electrically coupled with the single pin of the core assembly housing.
In related prior art, Mulier teaches a similar battery for an implantable medical device (see Fig 4) comprising a single pin extending therefrom (Fig 4 pin 356 and bore 258 of core housing) the battery housing comprising a single feedthrough extending therefrom (Fig 4 feedthrough at 322 of battery housing 310), such that one of the positive terminal or the negative terminal is configured to be electrically coupled with the single feedthrough and the other of the positive terminal or the negative terminal is configured to be electrically coupled with the single pin of the core assembly housing (Col 8 lns 12-22, pin 356 connects to negative terminal, and feedthrough at 322 corresponds to positive terminal). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second feedthrough of the battery housing of Reinke in view of Mulier to incorporate a pin corresponding to one of the terminals of the battery. Doing so would have been obvious to one of ordinary skill in the art to yield the predictable result of a 
The Reinke/Mulier combination discloses substantially all the limitations of the claim(s) except the single pin being extending from the core assembly housing.  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the single pin to be located on the core assembly housing with the corresponding bore on the battery housing, since applicant has not disclosed that any the specific configuration of the pin on the battery housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pin on the core assembly housing and the corresponding bore on the battery housing. Furthermore, the rearrangement of pin and the corresponding bore would not have modified the operation of the device. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Reinke fails to explicitly teach wherein the first and second configuration are provided in the same embodiment.
In related prior art, Dianaty teaches a similar medical device (Figs 2-3, medical device 300) wherein a similar second electrode is electrically coupled to the operational circuitry via a sensing pathway that includes a portion of the case (Fig 3 and [0040] electrode 382 is coupled to electronics module 322 via a portion of the battery case 304), wherein in a first configuration an energy supply includes the portion of the case ([0055-0056] switch 526 enables a first configuration where battery terminals 315/316 provide energy to electronics module 322 and also provide a sensing pathway for electrode 382 of Fig 3) such that the energy supply and sensing pathways are electrically coupled (Figs  3, 5, and [0040 and 0055-0057]); and a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway (Fig 5 and [0055-0057] discloses configuration where switch connects terminals 531/532 to electrodes 348/350 of Fig 3 such that the sensing pathway is decoupled from the energy supply pathway of the battery at feedthrough 314/315). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinke in view of Dianaty to incorporate the switch such that the medical device can switch between the first and second configurations. Doing so would be obvious to one of ordinary skill in the art to combine two well-known medical device configurations to yield the expected result of the medical device being capable of switching sensing pathways of the device as needed. Further evidenced by Reinke’s explicit teaching that its embodiments may be used in combination with each other ([0059]).
Regarding claim 16, in view of the combination of claim 11 above, Reinke further teaches wherein the second electrode comprises at least a portion of the battery housing (Fig 2 and [0032], electrode 26).
Claims 12-15 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinke in view of Mulier, in view of Dianatay as applied to claim 11, and in further view of Feldman (U.S. PGPub No. 2013/0345777).
Regarding claim 12, the Reinke/Mulier/Dianatay combination teaches the device of claim 11.
Dianaty further teaches a switch having an open position and a closed position, wherein (Fig 6 switch 640 has opened and closed positions), when the switch is in the closed position, the energy supply pathway is in the first configuration ([0060] closed position of switch 640 provides the first configuration energy supply path includes the case to deliver energy), and when the switch is in the open position, the energy supply pathway is in the second configuration ([0061] open position of switch 640 provides the second configuration where energy supply is decoupled from the sensing pathway). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinke in view of Dianaty to incorporate the switch with first and second positions such that the medical device can switch between the first and second configurations. Doing so would be obvious to one of ordinary skill in the art to combine two well-known medical device configurations to yield the expected result of the medical device being capable of switching sensing pathways of the device as needed. Further evidenced by Reinke’s explicit teaching that its embodiments may be used in combination with each other ([0059]).
The Reinke/Mulier/Dianatay combination fails to teach wherein the first configuration occurs when the switch is open and the second configuration occurs when the switch is closed.
In related prior art, Feldman teaches a similar implantable medical device wherein a similar switch (Fig 7 switch 104) is closed in a first configuration and opened in a second configuration ([0054] switch 104 is opened when no magnetic field is sensed and closed when a magnetic field is sensed). Feldman discloses an alternative embodiment wherein the switch is open in a first configuration and closed in a second configuration ([0054] switch 104 is closed when no magnetic field is sensed and opened when a magnetic field is sensed). It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Reinke in view of Mulier, Dianatay, and Feldman to incorporate the switch wherein an open position corresponds to the first configuration and the closed position corresponds to the second configuration to arrive at the device of claim 12. Doing so would be obvious to one of ordinary skill in the art since applicant  
Regarding claim 13, in view of the combination of claim 12 above, Reinke further teaches wherein the energy supply pathway comprises an electrical connection between the negative terminal of the battery and the operational circuitry ([0037] negative terminal is connected to operational circuitry to form a portion of the energy supply pathway).
Regarding claim 14, in view of the combination of claim 13 above, Reinke further teaches wherein, in the second configuration (Fig 4 and [0043-0045] describe second configuration where energy supply and sense pathways are decoupled), the negative terminal of the battery is electrically coupled to the operational circuitry via a second feedthrough defined within the feedthrough assembly ([0043-0045] negative terminal is connected to circuitry 30 via feedthrough 40).
Regarding claim 15, in view of the combination of claim 13 above, Reinke further teaches wherein the portion of the case comprises at least one of a portion of the battery housing and a portion of the feedthrough assembly ([0032-0034 and 0037] in the first configuration, the sensing and power supply pathways use the battery case and feedthrough as a common return).
Regarding claim 21, the Reinke/Mulier combination teaches the device of claim 1 as stated above. Reinke further teaches wherein, in a first configuration, the energy supply pathway includes the portion of the case ([0032-0034] battery case 18 is used is a common . An alternate embodiment of Reinke further teaches a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway ([0045] and Fig 4).
Reinke/Mulier fail to teach a switch configured to decouple the energy supply pathway from the sensing pathway when closed.
Dianaty teaches a similar medical device (Figs 2-3, medical device 300) wherein a switch is configured to decouple the energy supply pathway from the sensing pathway when open (Fig 6 and [0061]; open position of switch 640 provides the configuration where energy supply is decoupled from the sensing pathway). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Reinke in view of Mulier and Dianaty to incorporate the switch with first and second positions such that the medical device can switch between the first and second configurations. Doing so would be obvious to one of ordinary skill in the art to combine two well-known medical device configurations to yield the expected result of the medical device being capable of switching sensing pathways of the device as needed. Further evidenced by Reinke’s explicit teaching that its embodiments may be used in combination with each other ([0059]).
The Reinke/Mulier/Dianatay combination fails to teach wherein the switch is closed to decouple the energy supply pathway from the sensing pathway.
In related prior art, Feldman teaches a similar implantable medical device wherein a similar switch (Fig 7 switch 104) is closed in a first configuration and opened in a second configuration ([0054] switch 104 is opened when no magnetic field is sensed and closed when a magnetic field is sensed). Feldman discloses an alternative embodiment wherein the switch is open in a first configuration and closed in a second configuration ([0054] switch 104 is closed when no magnetic field is sensed and opened when a magnetic field is sensed). It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Reinke in view of Mulier, Dianatay, and Feldman to incorporate the switch wherein a closed position corresponds decoupling the energy supply pathway from the sensing pathway to arrive at the device of claim 21. Doing so would be obvious to one of ordinary skill in the art since applicant has not disclosed that position of the switch with the corresponding claimed first and second configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the switch and corresponding circuitry rearranged such that the switch is in an open position to decouple the energy supply pathway from the sensing pathway (Feldman [0054]).
Regarding claim 22, the Reinke/Mulier combination teaches the method of claim 17 as stated above. Reinke further teaches wherein, in a first configuration, the energy supply pathway includes the portion of the case ([0032-0034] battery case 18 is used is a common return for the energy supply pathway). An alternate embodiment of Reinke further teaches a second configuration, wherein the energy supply pathway is decoupled from the sensing pathway ([0045] and Fig 4).
Reinke/Mulier fail to teach closing a switch implemented in teh operational circuitry to decouple the energy supply pathway from the sensing pathway.
Dianaty teaches a similar medical device (Figs 2-3, medical device 300) wherein opening a switch decouples the energy supply pathway from the sensing pathway (Fig 6 and [0061]; open position of switch 640 provides the configuration where energy supply is decoupled from the sensing pathway). Therefore it would have been obvious to one of ordinary skill in the 
The Reinke/Mulier/Dianatay combination fails to teach wherein the switch is closed to decouple the energy supply pathway from the sensing pathway.
In related prior art, Feldman teaches a similar implantable medical device wherein a similar switch (Fig 7 switch 104) is closed in a first configuration and opened in a second configuration ([0054] switch 104 is opened when no magnetic field is sensed and closed when a magnetic field is sensed). Feldman discloses an alternative embodiment wherein the switch is open in a first configuration and closed in a second configuration ([0054] switch 104 is closed when no magnetic field is sensed and opened when a magnetic field is sensed). It would have been an obvious matter of design choice to one having ordinary skill before the effective filing date of the claimed invention to modify the device of Reinke in view of Mulier, Dianatay, and Feldman to incorporate the switch wherein a closed position corresponds decoupling the energy supply pathway from the sensing pathway to arrive at the method of claim 22. Doing so would be obvious to one of ordinary skill in the art since applicant has not disclosed that position of the switch with the corresponding claimed first and second configuration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally .
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/07/2021, with respect to the rejection(s) of claim(s) 1 and 4-20 under 35 USC 102 and 25 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Mulier and Feldman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794